Citation Nr: 9906981	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-03 529	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchitis during the period from August 5, 1992, to January 
6, 1998, and in excess of 60 percent beginning January 7, 
1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1959 to July 
1969.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

A November 1997 rating decision granted service connection 
for bronchitis and assigned a 30 percent evaluation.  The 
effective date for the 30 percent evaluation was August 5, 
1992, because the RO noted that that was the date that the 
veteran had raised the issue of entitlement to service 
connection for emphysema based on exposure to Agent Orange, 
which was never adjudicated and was, therefore, considered a 
pending claim.  A notice of disagreement to this evaluation 
was received from the veteran in January 1998.  An April 1998 
rating decision granted a 60 percent evaluation for 
bronchitis, effective January 7, 1998, which is the date that 
the veteran notified the RO that his respiratory disability 
had increased in severity.  The veteran was notified by VA 
later in April 1998 that if he was satisfied with the April 
1998 rating action, he should return an enclosed Appeal 
Cancellation Notification form within 30 days; the veteran 
was told that if he did not respond within 30 days, his 
appeal would continue.  No response from the veteran was 
received within the 30-day period.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  There is no evidence prior to December 5, 1996, of more 
than moderately severe symptoms of chronic bronchitis or of 
pulmonary function studies (PFS) with forced expiratory 
volume in one second (FEV-1), FEV-1/forced vital capacity 
(FVC), or diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO) of less than 56 percent of 
predicted, or of maximum oxygen consumption of 15-20 
ml/kg/min with cardiorespiratory limitation.

3.  PFS on December 5, 1996, showed DLCO to be 54 percent of 
predicted and PFS in April 1998 showed FEV-1, FEV-1/FVC, and 
DLCO to all be between 40 and 55 percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchitis prior to December 5, 1996, have not been 
shown.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6600 (1996).

2.  The requirements for an evaluation of 60 percent for 
bronchitis effective December 5, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6600 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1996) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
respiratory disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The veteran's claim for a higher evaluation for bronchitis is 
an original claim that was placed in appellate status by a 
Notices of Disagreement (NODs) expressing disagreement with 
an initial rating award. As held in AB v. Brown, 6 Vet.App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation ?." 

	In regard to the appellant's contention that he is 
entitled to a higher disability rating for at least part of 
the original rating period following the grant of service 
connection for bronchitis, the the rule from Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings. Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).

The veteran contends that his service-connected bronchitis is 
more severe than indicated by the evaluations assigned since 
August 5, 1992, because he cannot walk up one flight of 
stairs or one block without stopping, and that it has gotten 
progressively worse over the years.

VA outpatient records for 1992 reveal complaints of shortness 
of breath.  The veteran said in April 1992 that he was 
coughing up yellow secretions, and the assessment was 
bronchitis vs. viral syndrome with cough.  Slight chronic 
obstructive pulmonary disease (COPD) exacerbation was 
diagnosed in July 1992.

On VA general medical examination in September 1992, the 
veteran noted a long history of respiratory disease.  He used 
oxygen at home at night to help him sleep.  He used three 
oral inhalers during the day.  He was 67 inches tall and 
weighed 276 pounds.  He said that he developed dyspnea on 
exertion with limited activity, such as when walking one or 
two blocks.  He had not had any recent productive cough or 
change in sputum.  The veteran's lungs were clear on physical 
examination to auscultation and percussion without rales, 
wheezing, or rhonchi.  PFS in September 1992 showed FEV-1 of 
75 percent of predicted, FEV-1/FVC of 105 percent of 
predicted, and DLCO of 86 percent of predicted.  These test 
results were considered within normal limits.

The veteran was hospitalized at a VA hospital in January 1993 
for chronic hoarseness.  The diagnosis was keratosis of the 
true vocal cords.  VA outpatient records from February to 
June 1993 reveal complaints of shortness of breath in 
February 1993; examination in February revealed decreased 
breath sounds, course breath sounds at the bases, and 
occasional wheezing.  Exacerbation of COPD was diagnosed.

The veteran was hospitalized at a VA hospital in December 
1995 due to hoarseness; supraglottic and glottic leukoplakia 
was diagnosed.  VA outpatient records from July to December 
1996 do not reveal any specific complaints or findings of 
bronchitis.  

On VA examination in December 1996, the veteran gave a 
history that included chronic hoarseness and exertional 
dyspnea.  It was noted that the veteran had smoked for many 
years but had quit in approximately 1986.  He was taking 
medication for respiratory problems.  On physical 
examination, the veteran was 68 inches tall and weighed 266 
pounds.  PFS showed FEV-1 of 66 percent of predicted, FEV-
1/FVC of 102 percent of predicted, and DLCO of 54 percent of 
predicted.  The test results were interpreted as being within 
normal limits with a moderate decrease in diffusing capacity.  
It was noted that chest X-rays showed the lungs were 
negative, except for perihilar healed calcific granulomata 
and some compression atelectasis in the lung bases.  The 
examination diagnoses included exogenous obesity, with 
consequent compression atelectasis, per X-rays; history of 
asthma, treated and controlled; obstructive sleep apnea, 
treated and controlled; and chronic hoarseness.

VA chest X-ray studies dated in October 1997 reveal post-
inflammatory scarring in the right lung base, but no active 
pulmonary inflammatory disease.  The X-rays were considered 
by a staff radiologist to be essentially normal.

On VA examination in April 1998, the veteran complained of 
increased problems with shortness of breath and general 
weakness.  It was noted that the veteran used two separate 
inhalers on an as needed basis and was not experiencing a 
problem with wheezing.  He had moderate exertional dyspnea 
and was described as an essentially sedentary person who did 
not get any exercise because of joint pain and shortness of 
breath.  He weighed close to 300 pounds.  He said that he had 
difficulty walking up even one flight of stairs.  The 
examiner noted that it appeared from reviewing the record and 
the veteran's history that there had not been any acute 
episodes of bronchitis with the need for antibiotics, oxygen, 
hospitalization, or bedrest since the last VA examination in 
December 1996.  

VA PFS in April 1998 revealed FEV-1 of 46 percent of 
predicted, FEV-1/FVC of 104 percent of predicted, and DLCO of 
48 percent of predicted.  These results were interpreted as 
showing moderate restrictive lung disease and moderate 
decrease in diffusing capacity.  The response to a 
bronchodilator was considered good.  The diagnoses included 
asthma; moderate restrictive lung defect; morbid exogenous 
obesity contributing greatly to the restrictive lung defect 
and obstructive sleep apnea; mild chronic bronchitis due to 
tobacco; and chronic laryngitis, probably due to cigarette 
smoking.

The veteran is currently assigned a 60 percent evaluation, 
effective January 7, 1998, for bronchitis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  The Board notes that effective 
October 7, 1996, VA revised the criteria for diagnosing and 
evaluating respiratory disabilities.  61 Fed. Reg. 46727 
(1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Consequently, the 
Board will proceed to analyze the veteran's increased rating 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.

Prior to October 7, 1996, a 30 percent evaluation was 
warranted for chronic bronchitis when symptomatology was 
moderately severe with a persistent cough at intervals 
throughout the day, considerable expectorant, considerable 
dyspnea on exertion, rales throughout the chest, and 
beginning chronic airway obstruction; a 60 percent evaluation 
was warranted for chronic bronchitis when symptomatology was 
severe with severe productive cough and dyspnea on slight 
exertion and PFS indicative of severe ventilatory impairment; 
a 100 percent evaluation was warranted for chronic bronchitis 
when symptomatology was pronounced with copious productive 
cough and dyspnea at rest, PFS showing a severe degree of 
chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of rightsided heart 
involvement.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  

Effective October 7, 1996, a 30 percent evaluation is 
warranted for chronic bronchitis with FEV-1 of 56-70 percent 
of predicted value, or FEV-1/FVC of 56-70 percent of 
predicted, or DLCO of 56-65 percent of predicted; a 60 
percent evaluation is warranted for chronic bronchitis with 
FEV-1 of 40-55 percent of predicted, or FEV-1/FVC of 40-55 
percent of predicted, or DLCO of 40-55 percent of predicted, 
or maximum oxygen consumption of 15-20 ml/kg/min (with 
cardiac or respiratory limitation); a 100 percent evaluation 
is warranted for chronic bronchitis with FEV-1 of less than 
40 percent of predicted, or FEV-1/FVC of less than 40 percent 
of predicted, or DLCO of less than 40 percent of predicted, 
or maximum oxygen consumption of 15-20 ml/kg/min (with 
cardiorespiratory limit), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1998).

The Board notes that, on VA examination in September 1992, 
the veteran did not have any recent productive cough or 
change in sputum.  His lungs were clear on physical 
examination to auscultation and percussion without rales, 
wheezing, or rhonchi.  PFS in September 1992 showed FEV-1 of 
75 percent of predicted, FEV-1/FVC of 105 percent of 
predicted, and DLCO of 86 percent of predicted.  These test 
results were considered within normal limits.  VA outpatient 
and hospital records from 1993 to December 1996 reveal some 
respiratory complaints, but there is no clinical evidence of 
more than moderately severe symptomatology, with no evidence 
of severe symptomatology such as a severe productive cough or 
PFS indicative of severe ventilatory impairment.  
Consequently, the Board must conclude that the symptomatology 
for the veteran's bronchitis did not more nearly approximate 
the criteria for an evaluation in excess of 30 percent prior 
to December 5, 1996.  38 C.F.R. § 4.  Although VA PFS on 
December 5, 1996, show FEV-1 and FEV/FVC of greater than 55 
percent of predicted, DLCO in December 1996 was 54 percent of 
predicted, which warrants a 60 percent evaluation under the 
new criteria.  The December 1996 PFS is the first clinical 
evidence on file of greater than 30 percent disability under 
either the new or old rating criteria.  Consequently, a 
rating of 60 percent for chronic bronchitis is warranted 
effective December 5, 1996. Fenderson. An evaluation in 
excess of 60 percent is not warranted at any time under 
either the old or new criteria because there is no evidence 
on file of more than severe bronchitis, with symptoms such as 
copious productive coughing and severe emphysema or cyanosis, 
and the PFS do not show relevant predicted values under 40 
percent, or the other necessary symptomatology, such as right 
heart failure, right ventricular hypertrophy, or acute 
respiratory failure. 




ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchitis prior to December 5, 1996, is denied.

Entitlement to an evaluation of 60 percent beginning December 
5, 1996, is warranted, subject to the controlling regulation 
applicable to the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


